           Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 1 of 20
No objections to this Report and Recommendation (the "R&R") have been received, so I review it for clear
error. I find no error, clear or otherwise, and the R&R is therefore adopted as the decision of the Court. The
Clerk is respectfully directed to enter judgment in favor of Plaintiff and against Defendants in the amount of
   UNITED STATES DISTRICT COURT $697, 160.75.
   SOUTHERN DISTRICT OF NEW YORK
   --------------------------------------------------------------X
  STAR INSURANCE COMPANY,
                                                                                                                      11/26/18
                                      Plaintiff,
                                                                                    REPORT AND
                    -against-                                                       RECOMMENDATION

  A&J CONSTRUCTION OF NEW YORK, INC.,                                               15-CV-8798 (CS) (JCM)
  JIMMY J. PUTHUMANA, and AMALA J.
  PUTHUMANA,

                                      Defendants.
  --------------------------------------------------------------X

  To the Honorable Cathy Seibel, United States District Judge:

           Plaintiff Star Insurance Company (“Plaintiff”) commenced this action against defendants

  A&J Construction of New York, Inc. (“A&J”), Jimmy J. Puthumana and Amala J. Puthumana

  (together, “Defendants”), seeking indemnification for losses it sustained in connection with

  surety bonds Plaintiff issued on Defendants’ behalf. (Docket No. 2). On December 22, 2017, the

  Court granted Plaintiff’s motion for summary judgment as to Defendants’ liability and referred

  the matter to the undersigned to conduct an inquest into the reasonableness of Plaintiff’s

  expenses. (Docket Nos. 46, 47). On March 19, 2018, Plaintiff moved for attorneys’ and

  consultants’ fees and costs. (Docket No. 53). Defendants opposed the motion on April 13, 2018,

  (Docket No. 58), and Plaintiff replied on May 4, 2018. (Docket No. 64).1 For the reasons below,

  I respectfully recommend that the Court enter a judgment in favor of Plaintiff and against

  Defendants in the amount of $697,160.75, representing Plaintiff’s losses in the amount of




  1
    The parties’ motion papers are hereinafter referred to as “Pl. Br.,” “Def. Opp.” and “Pl. Reply,” respectively.
  (Docket Nos. 54, 58, 64). All page number citations to briefs refer to the page number assigned upon electronic
  filing.

                                                            1
          Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 2 of 20



$438,800.00, attorneys’ fees and costs in the amount of $131,806.07, and consultants’ fees and

costs in the amount of $126,554.68.

I. BACKGROUND

           In April 2013, A&J entered into a construction contract with the Dobbs Ferry Union Free

School District (the “School District”) to renovate a cafeteria (the “Project”). (Summary

Judgment Order at 2). 2 In connection with the Project, Plaintiff, a surety, agreed to issue

payment and performance bonds totaling $1,379,000.00. (Id.). Prior to the issuance of the bonds,

the parties entered into a General Agreement of Indemnity (“GAI”) in favor of Plaintiff. 3 Under

the terms of the GAI, Defendants, jointly and severally, agreed to indemnify Plaintiff for any

losses arising out of the surety bonds executed or procured by Plaintiff on A&J’s behalf. (See

GAI § II.A).

           A&J failed to complete the Project. From August 2013 to April 2014, the School District

sent A&J numerous notices of default based on A&J’s failure to substantially complete the

Project and failure to respond to liens filed by A&J’s subcontractors and vendors. (Summary

Judgment Order at 3-4). On July 31, 2014, the School District terminated A&J from the Project.

(Id. at 4). Plaintiff retained the law firm Dreifuss Bonacci & Parker, PC (“DBP”) and consulting

groups Beacon Consulting Group (“Beacon”) and Cashin Spinelli & Ferretti, LLC (“Cashin”) to

assist Plaintiff with the investigation and settlement of the performance and payment bond

claims. (Summary Judgment Order at 4). Based on the advice of its attorneys and consultants,

Plaintiff satisfied the liens by settling with A&J’s various subcontractors and vendors. (Id.).

Additionally, Plaintiff and the School District entered into a settlement agreement and a tender



2
    Refers to the December 22, 2017 order granting Plaintiff’s motion for summary judgment. (Docket No. 47).
3
    The GAI is attached as Exhibit E to the affidavit of David Dreifuss (“Dreifuss Aff.”). (Docket No. 55-5).

                                                            2
       Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 3 of 20



agreement on April 10, 2015. (Id.). Plaintiff’s combined settlement payouts to the

subcontractors and vendors totaled $387,800.00. (Id. at 13). Under the agreement with the

School District, Plaintiff paid the School District $51,000.00 to settle the performance bond

claim. (Id. at 5).

        Plaintiff commenced this action on November 9, 2015 against Defendants, asserting

claims for (1) specific enforcement of the GAI; (2) contractual indemnification pursuant to the

GAI; (3) exoneration pursuant to the GAI; and (4) common law indemnification. (Docket No. 2

¶¶ 7-50). Defendants answered and asserted a counterclaim against Plaintiff on March 31, 2016,

(Docket No. 7), and the parties subsequently completed discovery. On July 13, 2017, Plaintiff

moved for summary judgment, arguing that enforcement of the GAI was required because

Plaintiff settled all the bond claims reasonably and in good faith. (Docket Nos. 28, 29). The

Court granted Plaintiff’s summary judgment motion as to liability, finding that the settlements

negotiated by Plaintiff were reasonable. (Summary Judgment Order at 12-13). With respect to

damages, Plaintiff sought damages based on the $51,000.00 settlement payout to the School

District, the combined settlement payouts to the subcontractors and vendors totaling

$387,800.00, and the attorneys’ and consultants’ fees and costs incurred by Plaintiff. (Id. at 13).

The Court deferred determination of the reasonableness of Plaintiff’s expenses to the

undersigned. (Id.).

II. DISCUSSION

A. The Settlement Payouts

        Plaintiff seeks a judgment that includes its losses based on the $51,000.00 settlement

payout to the School District and the combined settlement payouts to the subcontractors and

vendors, totaling $387,800.00. (Pl. Br. at 8). Defendants do not challenge the reasonableness of

the settlement payouts. Consistent with the Summary Judgment Order, which found that
                                                 3
       Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 4 of 20



Plaintiff is entitled to its reasonable settlement payments, I recommend awarding the full

$438,800.00 in connection with the settlement payouts.

B. The GAI Authorizes Plaintiff’s Recovery of Attorneys’ and Consultants’ Fees and Costs

       Under New York law, attorneys’ and consultants’ fees and costs are recoverable if clearly

provided for by a contract between the parties. See Loss Prevention Works, LLC v. March

Networks, Inc., No. 10 Civ. 7616 (DLC), 2011 WL 5838445, at *3 (S.D.N.Y. Nov. 21, 2011)

(“‘Under New York law, a contract that provides for an award of reasonable attorneys’ fees to

the prevailing party in an action to enforce the contract is enforceable if the contractual language

is sufficiently clear.’”) (citing NetJets Aviation, Inc. v. LHC Commc’n, LLC, 537 F.3d 168, 175

(2d Cir. 2008)); Berkley Regional Ins. Co. v. Weir Bros., Inc., No. 13 Civ. 3227 (CM)(FM), 2013

WL 6020785, at *12-13 (S.D.N.Y. Nov. 6, 2013) (plain language of an indemnity agreement

authorized plaintiff’s recovery of attorneys’ fees and consultants’ fees in connection with both

third-party claims and enforcement of the indemnity agreement against the indemnitor); Safeco

Ins. Co. of Am. v. M.E.S., Inc., No. 09-CV-3312 (PKC)(VMS), 2018 WL 2766139, at *8-9

(E.D.N.Y. June 8, 2018) (indemnity agreements required the payment of reasonable attorneys’

fees in connection with the underlying bond claims and the enforcement of the agreements).

       In this case, Defendants agreed to compensate Plaintiff for “[f]ees, expenses, charges and

costs of personnel utilized by the Surety in connection with any of the above, whether on salary

or retainer or otherwise, including attorneys, investigators, adjustors, accountants, engineers,

consultants or any other experts or specialists deemed necessary by the Surety, and any travel,

lodging and meal expense attendant thereto.” (GAI § II.A.10). Such fees and costs include those

incurred during “[t]he completion or fulfillment by the Surety of any obligations imposed on the

Principal by any Bond or bonded contract,” (id. § II.A.1), “[t]he procurement of or attempt to

procure a discharge or release from any Bond or from any liability arising to the Surety
                                                 4
       Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 5 of 20



therefrom,” (id. § II.A.3), and “[e]nforcement of any part of th[e] [GAI] by the Surety against

Indemnitors,” (id. § II.A.6).

       Thus, the GAI clearly authorizes Plaintiff’s recovery of attorneys’ and consultants’ fees

and costs incurred in connection with Plaintiff’s enforcement of the GAI in the instant indemnity

suit and those fees and costs incurred in settling the performance bond and lien claims.

C. Attorneys’ Fees and Costs

       In its moving papers, Plaintiff represents that it incurred $140,249.66 in attorneys’ fees

and costs and the invoice appended to Plaintiff’s reply brief indicates an additional $16,047.22

incurred preparing the instant motion. (Dreifuss Aff. ¶ 14; McCormick Dec. Ex. D).

1. An Hourly Fee Award is Appropriate

       DBP billed Plaintiff hourly for work performed on the bond performance and lien claims.

(Dreifuss Aff. ¶¶ 10-12). DBP and Plaintiff subsequently switched to a contingency fee

arrangement for the litigation of this indemnity action. (Id. ¶ 12). Plaintiff asks for an award of

attorneys’ fees based on either (1) an hourly basis; or (2) $62,562.73, representing legal fees

Plaintiff paid in connection with the bond claims, plus 40% of any judgment entered in this

matter, reflecting Plaintiff’s contingency fee arrangement with DBP. (Pl. Br. at 19). Defendants

argue a contingency award is inappropriate because it will overcompensate Plaintiff beyond the

hours and labor reasonably spent in this case. (Def. Opp. at 3). Although Plaintiff entered into a

contingency fee arrangement with DBP, DBP kept track of the services rendered and the hourly

rate applied for said services. (Dreifuss Aff. ¶ 14, Ex. G). The Court recommends awarding

attorneys’ fees on a reasonable hourly basis, which will fairly compensate Plaintiff for the actual

hours DBP worked without resulting in a potential windfall based on the 40% contingency fee

agreed to in this case between Plaintiff and DBP.



                                                  5
       Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 6 of 20



2. Reasonableness of the Attorneys’ Fees

       Plaintiff, as the fee applicant, “bears the burden of establishing entitlement to an award

and documenting the appropriate hours expended and hourly rates,” Nautilus Neurosciences, Inc.

v. Fares, No. 13 Civ. 1078 (SAS), 2014 WL 1492481, at *1 (S.D.N.Y. Apr. 16, 2014), and must

support its motion with “contemporaneous time records that ‘[specify], for each attorney, the

date, the hours expended, and the nature of the work done.’” Bhungalia Family, LLC v. Agarwal,

317 F. Supp. 3d 727, 739 (S.D.N.Y. 2018) (quoting Marion S. Mishkin Law Office v. Lopalo,

767 F.3d 144, 148 (2d Cir. 2014)).

       The Court “retains discretion to determine . . . what constitutes a reasonable fee.” Millea

v. Metro-N. R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (citation and internal quotation marks

omitted). The Second Circuit has held that “the lodestar – the product of a reasonable hourly rate

and the reasonable number of hours required by the case – creates a ‘presumptively reasonable

fee.’” Id. (quoting Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany, 522

F.3d 182, 183 (2d Cir. 2008)). In assessing the reasonableness of attorneys’ fees, the Court may

generally: “(1) determine the reasonable hourly rate; (2) determine the number of hours

reasonably expended; (3) multiply the reasonable hourly rate by the number of hours reasonably

expended to determine the presumptively reasonable fee; and (4) make an appropriate adjustment

to arrive at the final fee award.” Creighton v. Dominican Coll., No. 09-cv-3983 (TZ), 2011 WL

4914724, at *6 (S.D.N.Y. Aug. 16, 2011). However, “there is no precise rule or formula for

determining a proper attorney’s fees award; rather, the district court should exercise its equitable

discretion in light of all relevant factors.” Beastie Boys v. Monster Energy Co., 112 F. Supp. 3d

31, 48 (S.D.N.Y. 2015) (citation and internal quotation marks omitted).




                                                 6
       Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 7 of 20



i. Reasonable Hourly Rate

       Plaintiff requests that the Court apply the following hourly rates for the work performed

by its attorneys and paralegal:

 Name                             Position                        Hourly Rate Sought
 David Dreifuss                   Partner                         $265.00
 JoAnne Bonacci                   Partner                         $175.00 to $250.00
 Paul McCormick                   Associate                       $170.00 to $175.00
 Maddalena Zefferino              Associate                       $160.00
 Gregory Haroutunian              Associate                       $160.00
 Gail O’Neill                     Paralegal                       $85.00

(Dreifuss Aff. ¶ 13). Defendants do not challenge the rates charged by DBP.

       A reasonable hourly rate must be in line with the rates “prevailing in the community for

similar services of lawyers of reasonably comparable skill, experience, and reputation.” Cruz v.

Local Union No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d 1148, 1159 (2d Cir. 1994) (citation

and internal quotation marks omitted); see also Rosado v. City of N.Y., No. 11-cv-4285 (SAS),

2012 WL 955510, at *4 (S.D.N.Y. Mar. 15, 2012) (“The relevant community to which the court

should look is the district in which the case was brought.”) (citation and internal quotation marks

omitted). “The ‘court may determine the reasonable hourly rate by relying both on its own

knowledge of comparable rates charged by lawyers in the district’ and ‘on evidence proffered by

the parties.’” Congregation Rabbinical Coll. of Tartikov, Inc. v. Vill. of Pomona, 188 F. Supp. 3d

333, 338 (S.D.N.Y. 2016) (citation omitted).

       Considering the work involved here and the experience and credentials of the attorneys

seeking fees, the Court finds that Plaintiff’s requested rates are reasonable. Plaintiff supported

its motion with a description of the attorneys and the paralegal working on the matter and

included the admission date and experience of the attorneys who worked on the case. (Dreifuss

Aff. ¶ 13, Ex. F). The affidavit submitted by Plaintiff’s attorney represents, and the cases


                                                 7
         Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 8 of 20



confirm, that the rates DBP charged are at or below the rates charged for similar services by

lawyers and paralegals in this district with reasonably comparable experience, skill and

reputation. (Dreifuss Aff. ¶ 13). See also Genger v. Genger, No. 14-cv-05683 (KBF)(DF), 2017

WL 9771814, at *4 (S.D.N.Y. May 22, 2017) (up to $615 per hour for partner, up to $395 per

hour for associates, and up to $280 per hour for paralegals were reasonable hourly rates in

dispute over indemnity agreement); HTV Indus., Inc. v. Agarwal, 317 F. Supp. 3d 707, 720-22

(S.D.N.Y. 2018) ($495 per hour for the case’s primary commercial litigator was reasonable; $95

per hour was an appropriate rate for the paralegal); Clarke v. Hudson Valley Fed. Credit Union,

No. 14-cv-5291 (KBF), 2016 WL 884667, at *5 (S.D.N.Y. Mar. 8, 2016) (approving hourly

billing rates of between $250 and $400 for attorneys and $85 for paralegals). The Court,

therefore, considers the rates charged by DBP reasonable.

ii. Hours Reasonably Expended

         Based on the invoices Plaintiff submitted in support of its motion, DBP’s attorneys and

paralegal worked the following hours in connection with this case:

    Name                            Position                                 Hours
    David Dreifuss                  Partner                                  169.5
    JoAnne Bonacci                  Partner                                  80.3
    Paul McCormick                  Associate                                60.1
    Maddalena Zefferino             Associate                                162
    Gregory Haroutunian             Associate                                206.7
    Gail O’Neill                    Paralegal                                46.9

(Dreifuss Aff. Ex. G). 4




4
  In assessing the number of hours expended, the Court recommends excluding the invoice submitted for the first
time on reply because Defendants did not have the opportunity to review and challenge the invoice for
reasonableness. See Bravia Capital Partners, Inc. v. Fike, 296 F.R.D 136, 144 (S.D.N.Y. 2013) (Plaintiff “was
obligated, in her initial moving papers, not in her reply, to provide evidence supporting . . . the hours expended by
her counsel.”). The Court also recommends excluding the work billed by attorney Eli Rogers on June 10, 2014. Mr.
Rogers worked on the matter for a total of .4 hours, and Plaintiff has not demonstrated that his work should be
included in a fee award. (Dreifuss Aff. Ex. G).

                                                         8
       Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 9 of 20



       “The party seeking attorneys’ fees bears the burden of demonstrating that the claimed . . .

number of hours [is] reasonable,” and the “amount of time expended must be adequately

supported by contemporaneous time records that specify relevant dates, time spent, and work

done.” Creighton, 2011 WL 4914724, at *6 (citations and internal quotation marks omitted).

“Adjustments must be made to the number of hours expended based on case-specific factors,

including deductions for ‘excessive, redundant, or otherwise unnecessary hours.’” Id. (quoting

Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999)). “In so doing, the district court

does not play the role of an uninformed arbiter but may look to its own familiarity with the case

and its experience generally as well as to the evidentiary submissions and arguments of the

parties.” Bliven v. Hunt, 579 F.3d 204, 213 (2d Cir. 2009) (citation and internal quotation marks

omitted). “The critical inquiry is ‘whether, at the time the work was performed, a reasonable

attorney would have engaged in similar time expenditures.’” Cesario v. BNI Constr., Inc., No. 07

Civ. 8545 (LLS)(GWG), 2008 WL 5210209, at *7 (S.D.N.Y. Dec. 15, 2008) (quoting Grant v.

Martinez, 973 F.2d 96, 99 (2d Cir. 1992)).

       Defendants argue that Plaintiff’s attorneys should not have expended a significant

amount of time on the case given the matter’s purported lack of complexity. (Def. Opp. at 3). In

response, Plaintiff argues that this case is far from simple as it expended significant expenses

investigating and settling numerous performance and payment bond and lien claims. (Pl. Reply

at 4-5). In addition, Plaintiff maintains that it incurred substantial legal fees and costs enforcing

the GAI against Defendants in this action where Plaintiff’s attorneys were compelled to attend

numerous initial conferences after Defendants failed to appear, address the counterclaim filed

against Plaintiff, litigate discovery disputes, address Defendants’ expert discovery, move for




                                                  9
      Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 10 of 20



summary judgment and prepare the instant motion for attorneys’ and consultants’ fees and costs

after achieving success on the merits. (Id.).

       The Court recognizes that Plaintiff seeks attorneys’ fees and costs associated with settling

the performance bond and lien claims and enforcing the GAI in this indemnity action. Plaintiff

began incurring legal fees in September of 2013 after the School District sent A&J the first

notice of default and continued incurring fees through the preparation of this motion. (Dreifuss

Aff. Ex. G). The invoices submitted by DBP detail the discrete tasks conducted by the DBP

attorneys and the paralegal working on the case. (Id.). Moreover, the matter was appropriately

staffed given the needs of the case. Although two partners and three associates worked on this

case at various times, they performed reasonable and non-duplicative tasks. See Simmonds v.

N.Y.C. Dep’t of Corr., No. 06 Civ. 5298 (NRB), 2008 WL 4303474, at *6 (S.D.N.Y. Sept. 16,

2008) (“The use of multiple attorneys . . . is not unreasonable per se.”) (citation and internal

quotation marks omitted); Danaher Corp. v. Travelers Indem. Co., No. 10-CV-121 (JPO), 2015

WL 1647435, at *5 (S.D.N.Y. Apr. 14, 2015) (bills from over four different attorneys plus

support staff were reasonable in light of the complexity of the case); Rozell v. Ross-Holst, 576 F.

Supp. 2d 527, 541 (S.D.N.Y. 2008) (it was not unreasonable for multiple attorneys to participate

in “the most critical points in the litigation”). Most invoices submitted include the work of one

partner and one associate until the post-pleading stage when Plaintiff entered discovery and

engaged in motion practice. While three associates worked on the case during discovery and

summary judgment, the Court does not find the staffing of multiple associates unreasonable

during this stage of litigation given that associates commonly shoulder the work of discovery and

other pretrial tasks under the supervision of partners.




                                                 10
        Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 11 of 20



           The Court does take issue with several time entries that have been completely redacted

without explanation, preventing the Court from reviewing them for reasonableness. The Court

also finds that there is an excessive number of entries devoted to conferences with the two

separate consulting firms Plaintiff retained in this matter. Rather than deduct hours from the

total number of hours expended, the Court will instead apply a modest reduction to the

presumptively reasonable fee award, as discussed further below. See Congregation Rabbinical

Coll., 188 F. Supp. at 344 (“It is common practice in this Circuit to reduce a fee award by an

across-the-board percentage where a precise hour-for-hour reduction would be unwieldy or

potentially inaccurate.”).

iii. Presumptively Reasonable Fee

           By multiplying the reasonable hourly rates by the number of hours reasonably expended,

the presumptively reasonable attorneys’ fee is $135,327.00.

    Name                  Position                  Reasonable                 Hours                   Reasonable
                                                    Hourly Rate 5              Reasonably              Fees
                                                                               Expended
    David Dreifuss        Partner                   $265                       169.5                   $44,917.50
    JoAnne Bonacci        Partner                   $212.50                    80.3                    $17,063.75
    Paul McCormick        Associate                 $172.50                    60.1                    $10,367.25
    Maddalena             Associate                 $160                       162                     $25,920.00
    Zefferino
    Gregory               Associate                 $160                       206.7                   $33,072.00
    Haroutunian
    Gail O’Neill          Paralegal                 $85                        46.9                    $3,986.50
    Total                                                                                              $135,327.00




5
  In instances where an attorney billed at different rates during the litigation, the Court uses a reasonable blended
rate for purposes of calculating the presumptively reasonable fee. See Scholastic, Inc. v. Stouffer, 246 F. Supp. 2d
355, 357-58 n. 5, 6 (S.D.N.Y. 2003) (applying a blended rate in determining the reasonable hourly rate for
individual attorneys where their individual rates changed during the course of litigation).

                                                           11
      Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 12 of 20



iv. Reasonable Adjusted Award

       The Court considers “whether an upward or downward adjustment of the fee is warranted

based on factors such as the extent of the plaintiff’s success in the litigation.” Robinson v. City of

N.Y., No. 05 Civ. 9545 (GEL), 2009 WL 3109846, at *3 (S.D.N.Y. Sept. 29, 2009). In awarding

fees, “‘the most critical factor is the degree of success obtained.’” Patterson v. Balsamico, 440

F.3d 104, 123 (2d Cir. 2006) (quoting Hensley v. Eckerhart, 461 U.S. 424, 436 (1983)). In

instances where a plaintiff has obtained only partial success, the Court may “‘attempt to identify

specific hours that should be eliminated, or it may simply reduce the [requested] award to

account for the limited success.’” Creighton, 2011 WL 4914724, at *8 (quoting Abrahamson v.

Bd. of Educ. of Wappinger Falls Cent. Sch. Dist., 374 F.3d 66, 79 (2d Cir. 2004)). Here,

Plaintiff’s success should be measured by the settlements it obtained in the bond performance

claims as well as the outcome achieved in this action to enforce the GAI against Defendants.

       First, as the court already found, “Plaintiff settle[d] almost all of the outstanding

obligations for less than the lien amounts [and] Plaintiff’s settlement agreement with the School

District did not foreclose Defendants’ right to sue the School District for any claims they had

against it.” (Summary Judgment Order at 12-13). These facts, among others, demonstrated the

reasonableness of the settlement payouts obtained in the underlying bond performance and lien

claims. (Id.). Second, with respect to this action, Plaintiff prevailed on summary judgment on all

four claims asserted against Defendants and the Court dismissed the counterclaim asserted

against Plaintiff. (Id. at 13). Plaintiff achieved a complete success on the merits. Accordingly,

given the successful outcomes obtained by Plaintiff, the Court will not reduce the presumptively

reasonable fee on this basis.

       Nevertheless, a minor reduction to the total attorney fee award is warranted. First, as

Plaintiff suggests, a deduction of $540.00 from the attorney fee award is appropriate because the
                                                 12
         Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 13 of 20



Court already awarded Plaintiff $540.00 in attorneys’ fees based on Defendants’ failure to appear

at a pre-motion conference. (Dreifuss Aff. ¶ 3). Second, as discussed above, there are an

excessive number of time entries devoted to internal conferences and conferences with two

separate consulting firms. There are also a number of vague billing entries that the Court cannot

review for reasonableness. For example, there are several time entries throughout 2017 and 2018

that have been completely redacted. In recognition of these factors, the Court recommends

reducing the attorney fee award by 5%. See Allende v. Unitech Design, Inc., 783 F. Supp. 2d

509, 515 (S.D.N.Y. 2011) (reducing fee award by 7% to account for “some duplicative billing

for conferences”); Hop Hing Produces Inc. v. X & L Supermarket, Inc., No. 12-CV-1401

(ARR)(MDG), 2013 WL 1232919, at *7 (E.D.N.Y. Mar. 4, 2013) (reducing fees by 15% for

“excessive time spent on conferences”); Rosso v. Pi Mgmt. Assocs., LLC, No 02-CV-1702

(KNF), 2006 WL 1227671, at *4 (S.D.N.Y. May 3, 2006) (reducing fee award for vague entries

that prevented the court from determining “whether the attorney who performed the work spent

his or her time effectively.”).

           Thus, applying the $540.00 deduction to the presumptively reasonable fee award and then

imposing a 5% across-the-board reduction, the Court recommends an attorney fee award of

$128,047.65.

3. Attorneys’ Costs

           Plaintiff also seeks costs incurred by its attorneys in litigation. Based on the invoices

submitted in its moving papers, Plaintiff’s attorneys’ costs total $4,519.16 as follows:

    Travel                                                  $494.15
    Photocopying                                            $401.60
    Mail 6                                                  $219.54
    WestLaw                                                 $1,415.88
    Court Fees                                              $480.00
6
    This category of expenses includes Federal Express charges and postage.

                                                          13
      Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 14 of 20



 Transcripts                                      $747.25
 DGR Invoices                                     $278.28
 Wolf, Horowitz & Etlinger, LLC Invoices          $482.46
 Total                                            $4,519.16

(Dreifuss Aff. Ex. G). Plaintiff can recover “reasonable out-of-pocket expenses incurred by

attorneys and ordinarily charged to their clients.” U.S. Football League v. Nat’l Football League,

887 F.2d 408, 416 (2d Cir. 1989).

       Plaintiff’s attorney costs for travel, photocopying, mail, WestLaw, court fees and

transcripts totaling $3,758.42 are reasonable. See Westport Ins. Corp. v. Hamilton Wharton Grp.,

Inc., 483 Fed. Appx. 599, 605 (2d Cir. 2012) (postage, electronic legal research and

photocopying costs were “‘the sort of expenses that may ordinarily be recovered’ as part of a fee

award.”) (citation omitted); Shannon v. Fireman’s Fund Ins. Co., 156 F. Supp. 2d 279, 305

(S.D.N.Y. 2001) (reimbursing plaintiff for filing fees and Federal Express costs); Themis Capital

v. Democratic Republic of Congo, No. 09 Civ. 1652 (PAE), 2014 WL 4379100, at *12 (S.D.N.Y.

Sept. 4, 2014) (reimbursing plaintiffs for “the cost of online research, making copies, and

ordering transcripts”); Bhungalia, 317 F. Supp. 3d at 745 (“Costs for shipping, filing fees,

process servers, and litigation support are recoverable.”). However, the Court declines to award

Plaintiff’s attorney costs associated with invoices related to “DGR” and Wolf, Horowitz &

Etlinger LLC because Plaintiff does not explain the purpose of the invoices sent to “DGR” or

Wolf, Horowitz & Etlinger LLC in its briefs or the motion papers it submitted in support of its

motion.

       Accordingly, the Court recommends awarding $131,806.07 in total for attorneys’ fees

and costs, representing $128,047.65 in fees and $3,758.42 in costs.




                                                14
       Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 15 of 20



D. Consultants’ Fees and Costs

         Plaintiff additionally requests consultants’ fees and costs in connection with the work of

its consultants, Cashin and Beacon. According to Plaintiff, Cashin and Beacon assisted Plaintiff

with investigating and settling the performance and payment bond claims. (Cashin Dec. ¶ 2).

The declaration submitted in support of Plaintiff’s motion states that Plaintiff incurred

$70,571.83 for the work performed by Cashin and $101,975.67 for the work performed by

Beacon. (Id. ¶ 12). However, the contemporaneous time records submitted show that Cashin

charged Plaintiff $69,805.33 in total, including $67,248.00 in hourly fees, $141.33 in costs and

$2,416.00 in “miscellaneous” charges. 7 (Id. Ex. A). A review of Beacon’s records shows that

Beacon charged Plaintiff $101,103.42 in total, including $100,504.30 in hourly fees and $599.12

in costs. 8 (Id. Ex. C).

1. Reasonableness of the Consultants’ Fees

         The invoices submitted show that Cashin and Beacon charged Plaintiff $67,248.00 and

$100,504.30 in hourly fees, respectively. (Cashin Dec. Exs. A, C). The Court is guided by the

methodology used in cases assessing reasonable expert fees. As with attorneys’ fees, the “party

seeking reimbursement for expert fees bears the burden of proving reasonableness.” Themis,

2014 WL 4379100, at *9 (citation and internal quotation marks omitted). “It follows that, where

work is performed on an hourly basis, both the hourly rate and the amount of time expended

must be reasonable.” St. Paul Mercury Ins. Co. v. M & T Bank Corp., No. 12 Civ. 6322 (JFK),




7
  As with the attorneys’ fees and costs, the Court does not consider an invoice from Cashin submitted for the first
time on reply. The Court also excludes two charges for $300.00 in the July 2014 invoice because the name of the
billing individual and the description of the work conducted have been redacted.
8
 The time records submitted reference a March 2014 invoice in the amount of $866.25. (Cashin Dec. Ex. C at 14).
However, because Plaintiff did not include the invoice or an itemized list of fees and expenses for March 2014, the
Court will not consider the $866.25 in the total recommended award.

                                                         15
      Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 16 of 20



2014 WL 1468452, at *2 (S.D.N.Y. Apr. 11, 2014). In assessing whether an expert fee is

“reasonable,” courts in this Circuit consider eight factors:

       (1) the [expert]’s area of expertise, (2) the education and training that is required to
       provide the expert insight that is sought, (3) the prevailing rates for other
       comparably respected available experts, (4) the nature, quality and complexity of
       the discovery responses provided, (5) the cost of living in the particular geographic
       area, (6) the fee being charged by the expert to the party who retained him, (7) fees
       traditionally charged by the expert on related matters, and (8) any other factor likely
       to be of assistance to the court in balancing the interests implicated by Rule 26.

Matteo v. Koh’ls Dep’t Stores, Inc., No. 09 Civ. 7830 (RJS), 2012 WL 5177491, at *5 (S.D.N.Y.

Oct. 19, 2012) (citation omitted). “In the face of very limited evidence, a court may, in its

discretion, simply apply an across-the-board reduction of [the requested] expert’s fees.” Id.

(reducing requested expert fees and costs by over 50%); Vista Outdoor, Inc. v. Reeves Family

Tr., No. 16 Civ. 5766 (JSR), 2018 WL 3104631, at *12 (S.D.N.Y. May 24, 2018) (reducing

requested expert fees and costs by 50% based on the factors outlined in Matteo).

       Cashin consists of a team of experts in the field of surety bonds and construction. (Cashin

Dec. Ex. B). Beacon describes itself as a “national construction consulting and management

firm” with expertise in surety bond claims and construction. (Id. Ex. D). Because Plaintiff did

not have a claims department, it relied upon the advice of its consultants in negotiating and

reaching the agreed-upon settlement payouts. (Id. ¶ 2). However, Plaintiff does not adequately

justify its need for two separate consulting firms working on the same matter, especially where

Cashin and Beacon have similar expertise in the fields of surety bond claims and construction

management. (Id. Exs. B, D). The invoices indicate that consultants from Cashin and Beacon

spent substantial time conferring with one another, reviewing each other’s work and creating and

reviewing status updates. Plaintiff essentially had two consulting firms negotiating on its behalf

where one would have sufficed.



                                                 16
      Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 17 of 20



       Cashin charged Plaintiff for the work of its consultants at the following hourly rates:

 Name                              Position                        Hourly Rate
 James Cashin                      Principal                       $175.00 to $180.00
 Wayne Lambert                     Regional Manager                $150.00
 Louis Baldassarre                 Consultant                      $135.00
 Christopher Cashin                Consultant                      $115.00 to $125.00

(Cashin Dec. ¶ 6). Beacon charged Plaintiff for the work of its consultants and professional

support staff at the following hourly rates:

 Name                              Position                        Hourly Rate
 Dennis O’Neill                    President                       $160.00 to $165.00
 James McInerney                   Project Manager/Construction    $145.00 to $150.00
                                   Consultant
 John Steele                       Project Manager/Construction    $135.00
                                   Consultant
 Karen Anderson                    Project Scheduler               $125.00 to $130.00
 Marcus Lehner                     Project Engineer                $105.00
 Al Lin                            Project Engineer                $95.00
 Carrie Novens                     Administrative Professional     $60.00 to $65.00
 Jeff Scott                        Administrative Professional     $65.00

(Cashin Dec. ¶ 7). Plaintiff submitted evidence through the declaration of James Cashin that the

rates charged by Cashin and Beacon are at or below prevailing rates in the market, and

Defendants do not challenge the proposed rates. (Id. ¶ 6).

       The invoices submitted by Plaintiff in support of its motion show that Cashin and Beacon

spent upwards of a combined 1,200 hours in connection with the performance bond and lien

claims. (Cashin Dec. Exs. A, C). Cashin’s work began in March 2014, three months before the

School District terminated A&J from the Project, and continued through December 2017. (Id.

Ex. A). While Cashin primarily investigated the performance bond claims, Cashin also assisted

DBP with various aspects of this indemnity action against Defendants. (Id.). Beacon began

working on the matter in September 2013, after the first notice of default, and continued billing

Plaintiff through August 2015. (Id. Ex. C).


                                                17
      Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 18 of 20



       The Court recognizes that Cashin and Beacon played a significant role in investigating

and ultimately favorably settling the performance bond claims, and that the settlement of the

underlying bond claims required close coordination between Plaintiff, its attorneys and its

consultants. According to Plaintiff, Cashin and Beacon were necessary for settling the

performance bond and lien claims because Plaintiff did not have its own claims department.

(Cashin Dec. ¶ 2). The Court further notes that the behavior of A&J and its counsel needlessly

drove up the consultants’ work.

       Nonetheless, there are several factors that warrant a reduced award for consulting fees.

First, between Cashin and Beacon, Plaintiff had twelve different consulting professionals

working on its case even though many of the employees from Cashin and Beacon occupied

similar roles. (Cashin Dec. ¶¶ 6-7). The amount of time expended by Cashin and Beacon in

connection with the performance bond claims dwarfs the amount of time expended by DBP,

whose work included litigating the bond performance claims as well as the instant indemnity

action. Second, having reviewed the invoices, the Court finds that there are several time entries

where consultants performed clerical work, which could instead be performed by administrative

professionals at a lower billing rate. Third, and most significantly, the inefficiencies and

duplication of efforts created by enlisting two consulting firms with the same expertise warrant a

significant reduction in the fee award. In recognition of the aforementioned factors, the Court

recommends applying a 25% reduction to the total fees sought for Cashin and Beacon.

2. Consultants’ Costs

       The invoices submitted from Cashin show that Cashin charged Plaintiff $141.33 in costs

associated with conference calls and, in one instance, a Federal Express shipment to DBP.

(Cashin Dec. Ex. A). Cashin also included “miscellaneous” charges in the amount of $2,416.00

for “distribution of general billing.” (Id.). The invoices from Beacon indicate costs totaling
                                                 18
      Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 19 of 20



$599.12 for travel to and from the Project site, Federal Express and printing. (Id. Ex. C). The

Court declines to award the $2,416.00 in miscellaneous charges sought by Cashin as distribution

costs relating to general billing are better characterized as non-recoverable “overhead” costs. See

Kuzma v. Int’l Revenue Serv., 821 F.2d 930, 933 (2d Cir. 1987) (“Identifiable, out-of-pocket

disbursements for items such as photocopying, travel, and telephone costs are . . . distinguished

from nonrecoverable routine office overhead, which must normally be absorbed within the [ ]

hourly rate.”). The remainder of the costs sought are appropriate; thus, the Court recommends an

award of $141.33 in consultants’ costs incurred by Cashin and $599.12 for consultants’ costs

incurred by Beacon.

       Accordingly, for the work performed by Cashin, the Court recommends an award of

$50,577.33, which includes $50,436.00 in fees and $141.33 in costs. For the work performed by

Beacon, the Court recommends an award of $75,977.35, which includes $75,378.23 in fees and

$599.12 in costs.

III. CONCLUSION

       For the foregoing reasons, I respectfully recommend that a judgment be entered in favor

of Plaintiff and against Defendants in the amount of $697,160.75, representing Plaintiff’s losses

in the amount of $438,800.00, attorneys’ fees and costs in the amount of $131,806.07, and

consultants’ fees and costs in the amount of $126,554.68.

IV. NOTICE

       Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b)(2) of the Federal Rules of Civil

Procedure, the parties shall have fourteen (14) days from receipt of this Report and

Recommendation to serve and file written objections. See Fed. R. Civ. P. 6(a) and (d) (rules for

computing time). If copies of this Report and Recommendation are served upon the parties by



                                                19
      Case 7:15-cv-08798-CS-JCM Document 66 Filed 11/02/18 Page 20 of 20



mail, the parties shall have seventeen (17) days from receipt of the same to file and serve written

objections. See Fed. R. Civ. P. 6(d). Objections and responses to objections, if any, shall be filed

with the Clerk of the Court, with extra copies delivered to the chambers of the Honorable Cathy

Seibel at the United States District Court, Southern District of New York, 300 Quarropas Street,

White Plains, New York, 10601, and to the chambers of the undersigned at said Courthouse.

         Requests for extensions of time to file objections must be made to the Honorable Cathy

Seibel and not to the undersigned. Failure to file timely objections to this Report and

Recommendation will preclude later appellate review of any order of judgment that will be

rendered. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(b), 6(d), 72(b); Caidor v. Onondaga

Cnty., 517 F.3d 601, 604 (2d Cir. 2008).


Dated:    November 2, 2018
          White Plains, New York


                                                      RESPECTFULLY SUBMITTED:


                                                      _______________________________
                                                      JUDITH C. McCARTHY
                                                      United States Magistrate Judge




                                                20
